Title: To Thomas Jefferson from Joshua Norvell, 30 November 1808
From: Norvell, Joshua
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Lancaster, Kentucky, Nov. 30, 1808.
                  
                  This may at first excite your surprize: but when you see its contents, I am more than certain that you will feel for my situation.
                  Knowing that you are about to retire from the cares of the nation; and seek repose and happiness in the bosom of private and rural life, I have taken upon myself to ask a favor; which, if granted, will throw me under every obligation conceivable. Having always had an anxious desire to acquire knowledge, and never yet having had means to effect that desire, I have formed a plan, which if carried into execution, will serve every purpose. As old age and bodily decay have naturrally crept on you, I have thought it probable, that after you remove to Monticello, you may want some person to execute your writing, and other little things which may not be convenient for you to attend to. If this should be the case, I would freely come after the session of congress is over, and assist you in every department of which I am capable; and throw myself into your hands for instruction in such subjects as you thought proper to give it, and such clothing &c. as you deemed necessary. I am, to be sure, blessed with health sufficient to labor for a subsistence; but a bare subsistence is all that can be obtained in this country by labor. Should I live till the next spring, I will be eighteen years of age. My character is untainted as far as I know, for the truth of which you can enquire of Mr Boyle, a member of Congress from this place. The above contains the substance of my request: I submit my case to your own known generosity. That you may always be happy and prosper, is the sincere prayer of your very Humble Servant,
                  
                     Joshua Norvell 
                     
                  
                  
                     P.S. If you would write as soon as possible, that I may arrange affairs, I would be more than obliged to you.
                  
                  
                     J. N.
                  
               